Case 1:14-cv-03529-MKB-JO Document 128 Filed 07/16/20 Page 1 of 24 PageID #: 1670




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------
  MARVIN SALVESON, EDWARD LAWRENCE,
  DIANNA LAWRENCE and WENDY M. ADAMS,
  on behalf of themselves and all others similarly                  MEMORANDUM & ORDER
  situated,                                                         14-CV-3529 (MKB)

                                      Plaintiffs,

                             v.

  JP MORGAN CHASE & CO., J.P. MORGAN
  BANK, N.A., BANK OF AMERICA
  CORPORATION, BANK OF AMERICA N.A.,
  CAPITAL ONE F.S.B., CAPITAL ONE
  FINANCIAL CORPORATION, CAPITAL ONE
  BANK, HSBC FINANCE CORPORATION, HSBC
  BANK USA, N.A., HSBC NORTH AMERICAN
  HOLDINGS, INC. and HSBC HOLDINGS, PLC,

                                      Defendants.
  ---------------------------------------------------------------
  MARGO K. BRODIE, United States District Judge:

          Plaintiffs Marvin Salveson, Edward Lawrence, Dianna Lawrence and Wendy M. Adams

  commenced this putative antitrust class action on December 16, 2013, in the United States

  District Court for the Northern District of California against Defendants, financial institutions

  who issue general purpose payment cards that consumers use to purchase goods and services,

  and the affiliates of such institutions.1 (Compl., Docket Entry No. 1.) On behalf of a putative

  nationwide class of consumers using payment cards issued by Defendants, Plaintiffs asserted

  claims pursuant to Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§ 15 and 26, and pursuant to



          1
            On June 4, 2014, the Clerk of Court for the Northern District of California entered a
  Transfer Order from the United States Judicial Panel on Multidistrict Litigation, transferring this
  case to the Eastern District of New York. (MDL Transfer Order, Docket Entry No. 61.)
Case 1:14-cv-03529-MKB-JO Document 128 Filed 07/16/20 Page 2 of 24 PageID #: 1671




  the Cartwright Act, California Business and Professions Code § 16750(a). (Id.) Defendants

  moved to dismiss all of Plaintiffs’ claims, and by Memorandum and Order filed on November

  26, 2014 (the “November 26, 2014 Decision”), the Court dismissed Plaintiffs’ federal claims and

  declined to exercise jurisdiction over Plaintiffs’ state law claims.2 (Nov. 26, 2014 Decision,

  Docket Entry No. 83.) The Clerk of Court entered judgment on December 4, 2014. (Dec. 4,

  2014 J., Docket Entry No. 86.) By Memorandum and Order dated February 24, 2016 (the

  “February 24, 2016 Decision”), the Court denied Plaintiffs’ motion for reconsideration of the

  dismissal of their federal claims, granted Defendants’ cross-motion for reconsideration, and

  dismissed Plaintiffs’ state law claims. (Feb. 24, 2016 Decision, Docket Entry No. 112.) On

  October 17, 2016, the Second Circuit affirmed both the November 26, 2014 Decision and the

  February 24, 2016 Decision. See Salveson v. JP Morgan Chase & Co., 663 F. App’x 71 (2d Cir.

  2016), cert. denied, --- U.S. ---, 137 S. Ct. 1826 (2017).

         By Memorandum and Order dated August 29, 2018 and filed on the main MDL docket

  (the “August 29, 2018 Decision”), the Court “invited [Plaintiffs] to brief whether they are

  entitled to any relief in light of the Supreme Court’s decision in Ohio v. American Express Co.

  [(Amex II)], 625 U.S. ---, 138 S. Ct. 2274 (2018),” as well as the Court’s decision permitting

  various groups of plaintiffs in the MDL to amend their complaints to add an “alternative two-

  sided definition of the relevant market.” In Re Payment Interchange Fee & Merch. Disc.

  Antitrust Litig. (Interchange Fee Litig.), No. 05-MD-1720, 2018 WL 4158290, at *14 n.10

  (E.D.N.Y. Aug. 30, 2018). By letter dated September 12, 2019, counsel for Plaintiffs informed

  the Court that he “did not become aware of [the August 29, 2018 Decision] until Friday,



         2
            On December 18, 2014, the United States Judicial Panel on Multidistrict Litigation,
  with the consent of the Court, ordered that the case be reassigned from Judge John Gleeson to the
  undersigned. (Order Reassigning Litigation, Docket Entry No. 88.)
                                                    2
Case 1:14-cv-03529-MKB-JO Document 128 Filed 07/16/20 Page 3 of 24 PageID #: 1672




  September 6, 2019,” and sought leave to brief the issues previously identified by the Court.

  (Letter dated Sept. 12, 2019, Docket Entry No. 119.) The Court granted Plaintiffs’ request,

  (Order dated Oct. 3, 2019), and on November 1, 2019, Plaintiffs moved for relief from final

  judgment, pursuant to Rule 60 of the Federal Rules of Civil Procedure and “this Court’s inherent

  authority,” (Pls. Mot. for Relief from Final Judgment (“Pls. Mot.”), Docket Entry No. 122; Pls.

  Mem. in Supp. of Pls. Mot. (“Pls. Mem.”), Docket Entry No. 122-1). Defendants oppose the

  motion. (Defs. Opp’n to Pls. Mot. (“Defs. Opp’n”), Docket Entry No. 125.)

          For the reasons set forth below, the Court denies Plaintiffs’ motion.

     I.   Background

            a.   Factual background

          The Court assumes the parties’ familiarity with the facts as set forth in the Court’s

  previous decisions and summarizes only the pertinent facts.

          According to Plaintiffs, in the course of issuing payment cards to consumers, Defendants

  and their affiliates knowingly participated in an anticompetitive conspiracy to fix fees related to

  those payment cards. (Compl. ¶¶ 26–29.) These fees are known as interchange fees. (See id.

  ¶¶ 40, 48.) Plaintiffs contend that consumers like Plaintiffs and members of the putative class

  used the payment cards to purchase goods and services and “paid supracompetitive [i]nterchange

  [f]ees to Defendants and their co-conspirators.” (Id. ¶¶ 19–20.)

          Plaintiffs allege that each time a consumer uses a payment card, the following sequence

  of events occurs: the merchant accepts the payment card from the cardholder and relays the

  transaction information to the merchant’s “acquiring bank”; the acquiring bank then transmits the

  transaction information to the payment card’s network –– either Visa or MasterCard; and the

  network then relays the transaction information to the cardholder’s “issuing bank” for approval



                                                    3
Case 1:14-cv-03529-MKB-JO Document 128 Filed 07/16/20 Page 4 of 24 PageID #: 1673




  of the transaction. (Id. ¶ 49 (quoting United States v. Visa U.S.A., Inc., 344 F.3d 229, 235

  (2d Cir. 2003)).) If the issuing bank determines the consumer has sufficient credit and approves

  the transaction, it conveys its approval to the acquiring bank and the acquiring bank then relays

  its approval to the merchant. (See id.) Finally, the issuing bank –– in this case, one of the

  Defendants –– pays the acquiring bank an amount representing the price of the goods or services

  purchased by the consumer in the underlying transaction, less an “interchange fee,” the fee at

  issue in this case. (See id.)

          Plaintiffs allege that Defendants’ participation in an anticompetitive conspiracy has

  injured cardholders by causing them to “pa[y] supracompetitive price-fixed [i]nterchange [f]ees

  to Defendants” that were higher “than [the fees] they would have paid in the absence

  of . . . antitrust violations” by Defendants. (Id. ¶¶ 104–05.) Plaintiffs contend that a cardholder

  “pays the gross amount of the transaction, including fees, directly to the [issuing bank], which

  keeps the [i]nterchange [f]ee and passes on a separate transaction fee to the [acquiring bank] and

  the net amount to the merchant via the Visa or MasterCard network.” (Id. ¶ 38.) According to

  Plaintiffs, the interchange fee is paid “directly” by the cardholders. (Id. ¶ 6.) Plaintiffs

  specifically allege that the initial payment in the transaction is made by cardholders, that the

  issuing bank “keep[s]” the interchange fee from that payment, and that the payments made by

  cardholders are “comprise[d]” of the “balance” due to the merchant plus the interchange fee and

  other fees. (Id. ¶¶ 47–48, 81.)

             b.   Procedural history

                     i.   The November 26, 2014 Decision

          In the November 26, 2014 Decision, the Court found that Plaintiffs were indirect

  purchasers and therefore, under Illinois Brick Company v. Illinois, 431 U.S. 720 (1977), lacked



                                                    4
Case 1:14-cv-03529-MKB-JO Document 128 Filed 07/16/20 Page 5 of 24 PageID #: 1674




  standing to sue under Section 4 of the Clayton Act. (See Nov. 26, 2014 Decision 5–8.)

          The Court summarized the structure of a “credit card transaction using the Visa or

  MasterCard network . . . as follows”:

                  When a cardholding consumer uses a Visa or MasterCard payment
                  card, the merchant that accepts the card relays the transaction to its
                  “acquiring bank,” which in turn transmits it to the network, i.e. Visa
                  or MasterCard, which sends the information to the cardholder’s
                  “issuing bank.” The issuing bank may approve the transaction and
                  the approval is conveyed to the acquiring bank, which relays it to
                  the merchant. The issuing bank then sends the acquiring bank the
                  amount of the purchase price minus an interchange fee.

  (Id. at 4 (citing Compl. ¶ 49 (quoting Visa U.S.A., Inc., 344 F.3d at 235)).)

          In analyzing whether Plaintiffs had standing under Illinois Brick, the Court noted that

  “markets for general purpose payment cards and for payment card network services are separate

  and distinct, and payment-card consumers are considered to participate only in the former.” (Id.

  at 6.) Thus, “[w]hereas in the market for general purpose cards, the issuers are the sellers, and

  cardholders are the buyers, in the market for general purpose card network services, the four

  networks themselves are the sellers, and the issuers of cards and merchants are the buyers.” (Id.

  (quoting Visa U.S.A., Inc., 344 F.3d at 239).) The Court concluded that “[b]ecause the

  interchange fee runs between financial institutions within the card services market, consumers do

  not directly pay interchange fees and are not directly injured by their imposition.” (Id. at 7.)

          The Court rejected Plaintiffs’ contention that “cardholders, as the first and only link in

  the credit card transaction chain to actually make a payment, pay the interchange fees charged

  for each transaction directly,” (id. at 4), finding that it was “refuted by [Plaintiffs’] own

  allegations about how transactions over the[] two networks occur,” and “[bore] no resemblance

  to the transaction structure at the heart of this nine-year-old case,” (id. at 7).




                                                      5
Case 1:14-cv-03529-MKB-JO Document 128 Filed 07/16/20 Page 6 of 24 PageID #: 1675




                    ii.   The February 24, 2016 Decision

         In the February 24, 2016 Decision, the Court denied Plaintiffs’ motion for

  reconsideration of the dismissal of their federal claims, finding that Plaintiffs had failed to show

  that the Court had “overlooked critical facts . . . or any relevant controlling decision” and thus

  had not satisfied the standard for reconsideration. (Feb. 24, 2016 Decision 8.)

         The Court rejected Plaintiffs’ arguments that the Court had “ignored the obligation [on a

  motion to dismiss] to credit Plaintiffs’ factual allegations,” and had “overlooked Plaintiffs’

  allegations that the interchange fees are paid directly by cardholders.” (Id.) The Court noted

  that, “in describing the structure of the transactions giving rise to the incursion and payment of

  the interchange fee,” the Complaint “specifically quote[d] a portion of the Second Circuit

  decision [in Visa U.S.A., Inc.] stating ‘[w]hereas in the market for general purpose cards, the

  issuers are the sellers, and cardholders are the buyers, in the market for general purpose card

  network services, the four networks themselves are the sellers, and the issuers of cards and

  merchants are the buyers.’” (Id. (quoting Compl. ¶ 48).) The Court reasoned that:

                 based on the allegations, Plaintiffs recognize that there is a
                 distinction between two markets: one for payment cards (the
                 “Payment Card Market”), in which consumers participate by
                 purchasing cards from issuing banks, and another for network
                 services (the “Card Network Services Market”), in which merchants
                 purchase services to facilitate the use of those cards.

  (Id. at 8–9.) The Court further noted that “Plaintiffs also allege[d] that the interchange fee is

  exchanged between financial institutions in the Card Network Services Market,” and concluded

  that “the Court was not obligated to credit Plaintiffs’ allegation that cardholders are the direct

  payors of interchange fees, as this allegation is directly contradicted by the specific allegations

  about the Payment Card and Card Services Markets and the transactions involving the

  interchange fee.” (Id. at 9–10.) In addition, the Court rejected Plaintiffs’ argument that “the

                                                    6
Case 1:14-cv-03529-MKB-JO Document 128 Filed 07/16/20 Page 7 of 24 PageID #: 1676




  Court [had] specifically overlooked allegations that cardholders pay interchange fees directly by

  initiating the chain of events that occurs as part of each transaction,” finding that “[t]he Court

  [had] considered and rejected this claim.” (Id. at 10.) Because Plaintiffs had “failed to identify

  controlling law or allegations that the Court overlooked,” the Court “decline[d] to reconsider its

  determination that Plaintiffs are barred from asserting claims under § 4 of the Clayton Act by the

  Illinois Brick doctrine.” (Id. at 11.)

                    iii. The Second Circuit’s decision affirming dismissal of Plaintiffs’ federal
                         claims

          On October 17, 2016, the Second Circuit affirmed, inter alia, the November 26, 2014

  Decision’s dismissal of Plaintiffs’ federal claims and the February 24, 2016 Decision’s denial of

  Plaintiffs’ motion for reconsideration of the dismissal of the federal claims. Salveson, 663 F.

  App’x at 75.

          The Second Circuit agreed with the Court’s ruling that Plaintiffs had “failed to plausibly

  allege that [they] directly pay interchange fees and are directly injured by their imposition,” and

  thus lacked standing under Illinois Brick. Id. Quoting the November 26, 2014 Decision’s

  summary of “the structure of the relevant credit card transactions,” which had been “cited with

  approval by [P]laintiffs in their brief on appeal,” the Second Circuit concluded that “[c]ontrary to

  [P]laintiffs’ allegations, the structure of these transactions demonstrates that cardholders do not

  directly pay interchange fees.” Id. at 74–75. To illustrate its point, the Second Circuit provided

  the following example:

                  [W]hen a cardholder makes a $100 purchase, the merchant sends
                  notice of the charge to its acquiring bank, and the acquiring bank in
                  turn sends the information to the card issuer bank. If the charge is
                  approved, the issuer bank pays the acquiring bank for the $100
                  purchase, retaining a portion as an interchange fee. The issuer bills
                  the cardholder, who then is bound to pay the issuer according to the
                  terms of the card.

                                                    7
Case 1:14-cv-03529-MKB-JO Document 128 Filed 07/16/20 Page 8 of 24 PageID #: 1677




  Id. at 75. Thus, the Second Circuit reasoned, “[t]he cardholder has not directly paid the

  interchange fee, but rather has only paid the full price for the item or service it has purchased.”

  Id. In addition, the Second Circuit cited its previous decisions noting that the interchange fee is

  paid by the acquiring bank to the issuing bank, see id. (first citing United States v. Am. Express

  Co. (Amex I), 838 F.3d 179, 188 (2d Cir. 2016); and then citing Wal-Mart Stores, Inc. v. Visa

  U.S.A. Inc., 396 F.3d 96, 102 (2d Cir. 2005)), “as the price for handling its transactions with the

  cardholder,” id. (quoting Amex I, 838 F.3d at 188).

                    iv. The August 29, 2018 Decision

         Following the Second Circuit’s decision vacating the class action settlement in the

  Interchange Fee Litigation, the Court permitted various groups of MDL plaintiffs to amend their

  complaints to assert “an alternative, two-sided market definition.” See Interchange Fee Litig.,

  2018 WL 4158290, at *1–3. While, in their original complaints, plaintiffs had “defined the

  scope of the relevant market as a one-sided market based on then-existing case law and their

  understanding of two separate markets — the network services market and the general purpose

  payment cards market,” they sought to amend their complaints in light of the Second Circuit’s

  decision in Amex I, 838 F.3d 179, holding that the relevant market in a case involving similar

  claims was a single, two-sided market. See Interchange Fee Litig., 2018 WL 4158290, at *3.

         In a footnote, the Court noted that it was “cognizant that this Memorandum and Order

  may be in tension with [the November 26, 2014] [D]ecision,” and “invited [Plaintiffs] to brief

  whether they are entitled to any relief in light of the Supreme Court’s decision in [Amex II] and

  this decision.” Id. at *14 n.10. The Court directed Plaintiffs to file any submission on or before

  October 1, 2018. Id.

         By letter dated September 12, 2019, counsel for Plaintiffs informed the Court that he had

                                                    8
Case 1:14-cv-03529-MKB-JO Document 128 Filed 07/16/20 Page 9 of 24 PageID #: 1678




  “not become aware of the [August 29, 2018 Decision] until . . . September 6, 2019.” (Letter

  dated Sept. 12, 2019.) Counsel explained that because the August 29, 2018 Decision had been

  filed only on the main MDL docket, counsel had not received an electronic docket notification

  when it was filed. (Id.) Having just discovered the Court’s invitation to provide briefing to the

  Court regarding any relief Plaintiffs might now be entitled to in light of the Supreme Court’s

  decision in Amex II and the August 29, 2018 Decision, Plaintiffs requested leave to file briefing

  on the issues by October 14, 2019. (Id.) The Court granted Plaintiffs’ request, (Order dated Oct.

  3, 2019), and this motion followed.

    II. Discussion

            a.   Standard of review

         Rule 60(b) of the Federal Rules of Civil Procedure provides for relief from a final

  judgment, order, or proceeding in the following circumstances:

                 (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly
                 discovered evidence that, with reasonable diligence, could not have
                 been discovered in time to move for a new trial under Rule 59(b);
                 (3) fraud . . . , misrepresentation, or misconduct by an opposing
                 party; (4) the judgment is void; (5) the judgment has been satisfied,
                 released, or discharged; it is based on an earlier judgment that has
                 been reversed or vacated; or applying it prospectively is no longer
                 equitable; or (6) any other reason that justifies relief.

  Fed. R. Civ. P. 60(b). “Properly applied, Rule 60(b) strikes a balance between serving the ends

  of justice and preserving the finality of judgments.” Reese v. Bahash, 574 F. App’x 21, 23 (2d

  Cir. 2014) (quoting Nemaizer v. Baker, 793 F.2d 58, 61 (2d Cir. 1986)). Such a motion “must be

  made within a reasonable time,” Stevens v. Miller, 676 F.3d 62, 67 (2d Cir. 2012) (citing Fed. R.

  Civ. P. 60(c)), and cannot be used “as a substitute for appeal,” Stevens v. Schneiderman, No. 05-

  CV-10819, 2011 WL 6780583, at *5 (S.D.N.Y. Dec. 23, 2011) (quoting United Airlines, Inc. v.

  Brien, 588 F.3d 158, 176 (2d Cir. 2009)). “A Rule 60(b) motion is properly denied where it

                                                  9
Case 1:14-cv-03529-MKB-JO Document 128 Filed 07/16/20 Page 10 of 24 PageID #: 1679




  seeks only to relitigate issues already decided.” Maldonado v. Local 803 I.B. of Tr. Health &

  Welfare Fund, 490 F. App’x 405, 406 (2d Cir. 2013) (citing Zerman v. Jacobs, 751 F.2d 82, 85

  (2d Cir. 1984)). Each of the first five subsections of Rule 60(b) addresses a particular

  circumstance under which a party can obtain relief from a final judgment. See Dugan v. United

  States, No. 11-CV-3973, 2015 WL 5244341, at *3 (E.D.N.Y. Sept. 8, 2015).

         In order to qualify for Rule 60(b)(6) relief, a plaintiff must also demonstrate either

  “extraordinary circumstances, or extreme hardship.” DeCurtis v. Ferrandina, 529 F. App’x 85,

  86 (2d Cir. 2013) (quoting Harris v. United States, 367 F.3d 74, 81 (2d Cir. 2004)); see

  also Stevens, 676 F.3d at 67 (noting that “courts require the party seeking to avail itself of

  [Rule 60(b)(6)] to demonstrate that ‘extraordinary circumstances’ warrant relief”

  (citing Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847, 864 (1988))); DePasquale v.

  DePasquale, No. 12-CV-2564, 2013 WL 4010214, at * 2 (E.D.N.Y. Aug. 5, 2013) (“Granting

  a Rule 60(b)(6) motion requires a showing of extraordinary circumstances to justify the

  reopening of a final judgment.” (citations and internal quotations marks omitted)); Crawford v.

  Franklin Credit Mgmt. Corp., No. 08-CV-6293, 2013 WL 2951957, at * 1 (S.D.N.Y. June 14,

  2013) (“Motions for relief under Rule 60(b) are disfavored, and are reserved for exceptional

  cases.” (citations omitted)).

            b.   Plaintiffs’ motion to set aside the judgment

         Plaintiffs argue that in light of the Supreme Court’s decisions in Amex II and Apple v.

  Pepper, --- U.S. ---, 139 S. Ct. 1514 (2019), the Court must now find that, under newly

  developed and controlling law, Plaintiffs, as cardholders, are “consumers of the transactions

  product offered by the credit-card network[s],” and that “they directly purchase that product from

  the network participants and therefore have standing under Illinois Brick.” (Pls. Mem. 5.)



                                                   10
Case 1:14-cv-03529-MKB-JO Document 128 Filed 07/16/20 Page 11 of 24 PageID #: 1680




  Plaintiffs further argue that “[e]xtraordinary circumstances exist in this case” requiring that the

  Court vacate the judgment “in the interest of justice.” (Id. at 7.) In support, Plaintiffs argue that

  “[i]n light of the changes in the law . . . there is now a risk that [c]ardholders and [m]erchants

  will be treated inconsistently, even though both groups suffered injuries from the same tort when

  [Defendants] illegally raised the price of transactions simultaneously sold to both groups.” (Id.)

  In addition, Plaintiffs argue that the decisions in Amex II and Apple “might be used to call into

  question the [m]erchants’ standing to sue, which would leave no plaintiff available to prosecute

  the [D]efendants’ transgressions.” (Id. at 10.)

         In response, Defendants argue that Plaintiffs have “fail[ed] to demonstrate any

  extraordinary circumstances” warranting vacatur of the judgment pursuant to Rule 60(b)(6).

  (Defs. Opp’n 5.) In support, Defendants argue that (1) “there [has been] no relevant change in

  the decisional law here because the holding of Amex II was already controlling in the Second

  Circuit when the Second Circuit last considered and rejected [Plaintiffs’ claims],” (id. at 7); (2)

  merchants and cardholders are not, as Plaintiffs contend, “victims of the same tort,” (id. at 9

  (quoting Pls. Mem. 8)), because “cardholders benefit — not suffer — when interchange fees rise,

  and Amex II confirms this conclusion,” (id.); and (3) in addition to demonstrating “the circularity

  of their argument,” Plaintiffs’ contention that there may be no remaining viable plaintiff fails

  “[a]s a factual matter, [because] there is no reason that the parties who actually pay the

  interchange fees alleged to be anticompetitive — the acquiring banks — cannot bring suit,” (id.

  at 10–11). Defendants further argue that “[t]he holding of Amex II . . . is logically and legally

  disconnected from the question of who is the direct payor of interchange fees,” and “did not

  address (much less change) the reason this Court and the Second Circuit dismissed [Plaintiffs’

  federal claims],” and that Apple is “entirely inapposite.” (Id. at 11–12, 13.)



                                                    11
Case 1:14-cv-03529-MKB-JO Document 128 Filed 07/16/20 Page 12 of 24 PageID #: 1681




                     i.   Amex II represented a change in decisional law

          Defendants argue that the holding in Amex II was already controlling law in this Circuit

  at the time the Second Circuit issued its decision affirming the dismissal of Plaintiffs’ federal

  claims, and thus does not represent a change in decisional law. (Defs. Opp’n 6–7.) According to

  Defendants, Amex II merely affirmed the Second Circuit’s decision in Amex I. (See id. at 7.)

  Thus, although the Supreme Court had not yet decided Amex II at the time the Second Circuit

  issued its decision in this case, because the Second Circuit had issued its decision in Amex I, and

  in fact cited to Amex I in affirming dismissal of Plaintiffs’ claims, Defendants contend that Amex

  II did not constitute a change in decisional law. (Id. at 6–7.)

          In response, Plaintiffs argue that while it is true that Amex II affirmed Amex I, “[m]ere

  affirmance doesn’t mean the change in decisional law was effectuated by the Second Circuit in

  Amex I rather than the Supreme Court in Amex II.” (Pls. Reply in Further Supp. of Pls. Mot.

  (“Pls. Reply”) 5, Docket Entry No. 126.) Plaintiffs further argue that while Amex I “reaffirmed

  the vitality of the Visa [U.S.A., Inc.] decision,” relied on by the Court in dismissing Plaintiffs’

  claims, and simply “distinguished it on the facts,” (id.), Amex II “roundly repudiated Visa

  [U.S.A., Inc.], if not by name,” (id. at 2).

          The Court finds that Amex II represents a change in decisional law. As Plaintiffs point

  out, the Second Circuit has explicitly stated that “the central holding of Amex II . . . differs from

  the conclusion [it] had reached” in Amex I. (Id. (quoting U.S. Airways, Inc. v. Sabre Holdings

  Corp., 938 F.3d 43, 56 (2d Cir. 2019)).) While in Amex I, the Second Circuit “concluded that the

  credit card market at issue was properly defined not as two separate markets, but as a single,

  two-sided market, which included both the merchants on one side and the cardholders on the

  other,” the Supreme Court’s holding in Amex II “was that in a case brought under the Sherman



                                                    12
Case 1:14-cv-03529-MKB-JO Document 128 Filed 07/16/20 Page 13 of 24 PageID #: 1682




  Act that involves a ‘two-sided transaction platform,’ the relevant market must always include

  both sides of the platform.’” U.S. Airways, Inc., 938 F.3d at 56 (first emphasis added) (quoting

  Amex II, 138 S. Ct. at 2283). Because, as the Second Circuit has made clear, Amex II’s holding

  was different from Amex I’s, the Court agrees with Plaintiffs that Amex II was not controlling

  law at the time the Second Circuit affirmed the November 26, 2014 Decision and the February

  14, 2016 Decision. See Salveson, 663 F. App’x 71. While Amex I specifically distinguished the

  facts before it from the facts in Visa U.S.A., Inc., that distinction, at least as it relates to relevant

  market definition in antitrust cases, is now meaningless as a matter of law. However, as

  explained further below, the Court finds that the change in the law effected by Amex II ultimately

  has no bearing on whether Plaintiffs have standing under Illinois Brick and does not disturb the

  prior reasoning of either this Court or the Second Circuit in finding they do not.

                     ii.   Standing under Illinois Brick

                             1.   The parties’ arguments

          Plaintiffs argue that in dismissing Plaintiffs’ federal claims, the Court relied on the

  Second Circuit’s decision in Visa U.S.A., Inc. to support its finding that the “markets for general

  purpose payment cards and for payment card network services are separate and distinct.” (Pls.

  Mem. 2 (quoting Nov. 26, 2014 Decision 6).) Based on this framework, under which

  cardholders were buyers in the market for general purpose payment cards but not in the market

  for payment card network services, “the Court concluded that the Cardholder Plaintiffs did not

  participate in the market for credit card network services, and thus could not have been direct

  purchasers under Illinois Brick.” (Id.)

          Plaintiffs further argue that while it may be that Amex II concerned relevant market

  definition, and did not discuss direct purchaser standing, the same “is also true of Visa [U.S.A.,



                                                      13
Case 1:14-cv-03529-MKB-JO Document 128 Filed 07/16/20 Page 14 of 24 PageID #: 1683




  Inc.]” — while “Visa [U.S.A., Inc.] makes no reference to the direct-purchaser doctrine,” the

  decision “provided a template for this Court to decide whether the cardholders participated in the

  market as direct purchasers.” (Pls. Reply 9.) Thus, Plaintiffs contend that the Court should

  apply “the framework . . . from [its] original decision,” in a way that accounts for “updated legal

  principles.” (Id.) Plaintiffs argue that Amex II articulated “a number of important principles

  governing ‘two-sided’ credit-card markets that directly apply to this case”:

                 First, “two-sided transaction platforms, like the credit-card market”
                 do not consist of two separate markets, but rather are “better
                 understood as supplying only one product — transactions.” The
                 network can sell that product “only if a merchant and a cardholder
                 both simultaneously choose to use the network.” Second, the credit-
                 card platform sells a transaction to both the cardholder and
                 merchant, every time a credit-card is used: “whenever a credit-card
                 network sells one transaction’s worth of card-acceptance services to
                 a merchant it also must sell one transaction’s worth of card-payment
                 services to a cardholder.” Therefore, cardholders and merchants are
                 both direct purchasers of the network’s transactions. Third, the
                 cardholder and merchant both consume each transaction: “[i]n the
                 credit-card market, these transactions are jointly consumed by a
                 cardholder, who uses the payment card to make a transaction, and a
                 merchant, who accepts the payment card as a method of payment.”

  (Pls. Mem. 5 (first quoting Amex II, 138 S. Ct. at 2286; and then citing id. at 2286 n.8).)

  According to Plaintiffs, Amex II “resets the manner in which courts must view all credit-card

  markets in antitrust cases,” and is “not limited to judicial questions of defining the relevant

  market.” (Pls. Reply 9.)

         Plaintiffs argue that in addition to establishing that “cardholders consume[] the

  transaction product offered by the credit-card network,” the Supreme Court’s decision in Apple

  also “compel[s]” the “conclusion” that cardholders “directly purchase that product from the

  network participants and therefore have standing under Illinois Brick.” (Pls. Mem. 5.) Plaintiffs

  assert that the Supreme Court’s “conclusion” in Apple that Plaintiffs were direct purchasers



                                                   14
Case 1:14-cv-03529-MKB-JO Document 128 Filed 07/16/20 Page 15 of 24 PageID #: 1684




  under Illinois Brick “was based on the fact that ‘there is no intermediary in the distribution chain

  between Apple and the consumer,’” and that “[b]ecause the same is true of cardholders and

  issuing banks, the Cardholder Plaintiffs must be direct purchasers.” (See id. at 6 (alteration

  omitted) (quoting Apple, 139 S. Ct. at 1522).) Plaintiffs argue that just as the iPhone users in

  Apple purchased apps directly from Apple, and paid the alleged supracompetitive fees directly to

  Apple, a cardholder purchases one transaction’s worth of services from a credit-card network

  every time she uses her card, and “the banks take the overcharge directly from the [c]ardholders’

  accounts.” (Id. (first citing Amex II, 138 S. Ct. at 2286; then citing Apple, 139 S. Ct. at 1522; and

  then citing Compl. 2:3–4, ¶¶ 104, 110, 120).)

         In response, Defendants argue that “Amex II did not address (much less change) the

  reason this Court and the Second Circuit dismissed [Plaintiffs’ claims] — ‘that cardholders do

  not directly pay interchange fees.’” (Defs. Opp’n 11 (quoting Salveson, 663 F. App’x at 75).)

  Defendants contend that “[m]arket definition and antitrust standing are separate questions,” and

  that the holding in Amex II dealt only with market definition, without reference to standing and

  the direct-purchaser doctrine. (Id. at 12.) Defendants further argue that “[e]ven if one credited

  [Plaintiffs’] imaginative construction of Amex II — that cardholders are ‘direct purchasers of the

  network’s transactions’ — they still did not directly pay the allegedly inflated interchange fees at

  issue in this case, and thus have no standing to sue.” (Id.) Defendants point to three previous

  decisions — the November 26, 2014 Decision, the February 24, 2016 Decision, and the Second

  Circuit’s decision affirming dismissal of Plaintiffs’ federal claims — all of which found that the

  Plaintiffs’ claim that they directly paid the interchange fee was refuted by the structure of the

  transaction at issue, both as alleged by Plaintiffs and as described by courts in related cases, and

  argue that Amex II does nothing to “change[] these facts” or “disturb this reasoning.” (Id. at 13.)



                                                   15
Case 1:14-cv-03529-MKB-JO Document 128 Filed 07/16/20 Page 16 of 24 PageID #: 1685




  Finally, Defendants argue that Apple is “entirely inapposite,” because while in that case, the

  plaintiffs, iPhone users, directly paid the alleged overcharge to the defendant, Apple, in this case,

  “both this Court and the Second Circuit have squarely held that [Plaintiffs] do not pay

  interchange fees at all, much less pay them directly to the defendants.” (Id. at 13–14.)

                            2.   Amex II does not disturb the prior reasoning of this Court or
                                 the Second Circuit

         As discussed above, the Court’s previous decisions finding that Plaintiffs lacked standing

  under Illinois Brick rested in part on the Court’s understanding, consistent with then-controlling

  Second Circuit case law cited by Plaintiffs in the Complaint, that the “markets for general

  purpose payment cards and for payment card network services are separate and distinct,” with

  cardholders participating only in the former. (See Nov. 24, 2016 Decision 6.) This framework

  had been endorsed by the Second Circuit in its decision in Visa U.S.A., Inc., in regard to relevant

  market definition for purposes of the antitrust claims at issue in that case. See Visa U.S.A., Inc.,

  344 F.3d at 238–39.

         Following Amex II, that framework no longer reflects courts’ understanding of the credit-

  card market in the context of relevant market analysis in antitrust cases. Instead, the Supreme

  Court has held that “the credit-card market” is a “two-sided transaction platform,” in which

  “transactions are ‘jointly consumed by a cardholder, who uses the payment card to make a

  transaction, and a merchant, who accepts the payment card as a method of payment.’” Amex II,

  138 S. Ct. at 2286 (quoting Klein et al., Competition in Two–Sided Markets: The Antitrust

  Economics of Payment Card Interchange Fees, 73 Antitrust L.J. 571, 580 (2006)). “In cases




                                                   16
Case 1:14-cv-03529-MKB-JO Document 128 Filed 07/16/20 Page 17 of 24 PageID #: 1686




  involving two-sided transaction platforms, the relevant market must, as a matter of law, include

  both sides of the platform.” U.S. Airways, Inc., 938 F.3d at 57 (emphasis omitted).

         While antitrust standing was not at issue in Visa U.S.A., Inc. and the decision did not

  address the direct-purchaser doctrine, Plaintiffs are correct that the market framework it adopted

  nevertheless provided a basis, in part, for the Court’s reasoning that Plaintiffs were not direct

  purchasers under Illinois Brick. However, it does not follow that any change to that framework

  in the context of relevant market definition will necessarily affect whether Plaintiffs have

  standing. In finding that Plaintiffs lacked standing under Illinois Brick, the Court also pointed to

  Plaintiffs’ allegations that “the interchange fee is exchanged between financial institutions.”

  (See Feb. 24, 2016 Decision 9.) The Court rejected Plaintiffs’ contention that “cardholders, as

  the first and only link in the credit card transaction chain to actually make a payment, pay the

  interchange fees charged for each transaction directly,” (Nov. 26, 2014 Decision 4), finding that

  it was “refuted by [Plaintiffs’] own allegations about how transactions over the[] two networks

  occur,” and “[bore] no resemblance to the transaction structure at the heart of this nine-year-old

  case,” (id. at 7). Similarly, the Second Circuit, in finding that “the structure of these transactions

  demonstrates that cardholders do not directly pay interchange fees,” noted that “the issuer bank

  pays the acquiring bank for the . . . purchase, retaining a portion as an interchange fee,” and cited

  to other Second Circuit decisions for the proposition that the interchange fee is paid by the

  acquirer to the issuer. Salveson, 663 F. App’x at 75 (first citing Amex I, 838 F.3d at 188; and

  then citing Wal-Mart Stores, Inc., 396 F.3d at 102).

         Amex II does not disturb this Court’s or the Second Circuit’s reasoning that Plaintiffs do

  not directly pay the interchange fee. If anything, the Supreme Court’s decision clarifies that this

  Court’s discussion of Visa U.S.A., Inc. in its prior decisions is best understood as supporting the



                                                    17
Case 1:14-cv-03529-MKB-JO Document 128 Filed 07/16/20 Page 18 of 24 PageID #: 1687




  primary reasoning of those decisions, i.e., that the structure of the transaction at issue

  demonstrates that Plaintiffs are not direct purchasers under Illinois Brick. In Amex II, the

  Supreme Court held that, in the context of relevant market definition in antitrust cases, the credit-

  card market is a two-sided transaction platform that “facilitate[s] a single, simultaneous

  transaction between participants.” 138 S. Ct. at 2286. A credit-card network “can sell its

  services only if a merchant and cardholder simultaneously choose to use the network,” and “are

  thus better understood as ‘supplying only one product’ — transactions . . . [which] ‘are jointly

  consumed by a cardholder . . . and a merchant.’” Id. (alteration omitted) (quoting Klein et al.,

  supra, at 580). This forms the basis for the heart of Plaintiffs’ argument — that following Amex

  II, “cardholder[s] and merchant[s] both consume each transaction,” and “are both direct

  purchasers of the network’s transaction.” (Pls. Mem. 5.)

         In taking this discussion of two-sided platforms in the context of relevant market

  definition and attempting to transpose it directly into a discussion about the direct-purchaser

  doctrine, Plaintiffs ignore that, in Amex II, the Supreme Court made clear that even as a

  cardholder and a merchant jointly consume a transaction, they each consume separate and

  distinct services from the network:

                 The network provides separate but interrelated services to both
                 cardholders and merchants. For cardholders, the network extends
                 them credit, which allows them to make purchases without cash and
                 to defer payment until later. . . . For merchants, the network allows
                 them to avoid the cost of processing transactions and offers them
                 quick, guaranteed payment.

  Amex II, 138 S. Ct. at 2280. This distinction in services, in addition to being factually apparent

  in the context of credit-card network services, is inherent to the definition of a two-sided

  platform. See id. (“[A] two-sided platform offers different products or services to two different

  groups who both depend on the platform to intermediate between them.”). Thus, when a

                                                    18
Case 1:14-cv-03529-MKB-JO Document 128 Filed 07/16/20 Page 19 of 24 PageID #: 1688




  cardholder and merchant simultaneously engage in a transaction, they consume two distinct

  services at precisely the same time:

                 These platforms facilitate a single, simultaneous transaction
                 between participants. For credit cards, the network can sell its
                 services only if a merchant and cardholder both simultaneously
                 choose to use the network. Thus, whenever a credit-card network
                 sells one transaction’s worth of card-acceptance services to a
                 merchant it also must sell one transaction’s worth of card-payment
                 services to a cardholder. It cannot sell transaction services to either
                 cardholders or merchants individually.

  Id. at 2286. In defining the relevant market in an antitrust case involving credit-card networks,

  “courts must include both sides of the platform — merchants and cardholders,” because given

  the relationship between pricing on one side of the platform and demand on the other, “[p]rice

  increases on one side of the platform . . . do not suggest anticompetitive effects without some

  evidence that they have increased the overall cost of the platform’s services.” Id. at 2285.

         Thus, in the context of relevant market definition, the distinction between the services

  provided on each side of the platform is not particularly important. What matters instead is that

  for every credit-card transaction, there is necessarily activity on both sides of the platform, and

  activity on one side is inextricably linked to activity on the other. However, for purposes of

  determining whether Plaintiffs are direct purchasers, this distinction between services is critical:

  the “card-payment services” the network supplies to the cardholder primarily include the

  extension of credit, “which allows [her] to . . . defer payment until later,”3 id. at 2280, 2286, and

  thus do not implicate the interchange fee. In fact, the reasoning in the Court’s prior decisions

  relied on a similar distinction, despite using different terminology to describe it, and ultimately




         3
          In addition to the extension of credit, “[c]ardholders also can receive rewards based on
  the amount of money they spend, such as airline miles, points for travel, or cash back.” Ohio v.
  Am. Express Co. (Amex II), 625 U.S. ---, ---, 138 S. Ct. 2274, 2280 (2018).
                                                   19
Case 1:14-cv-03529-MKB-JO Document 128 Filed 07/16/20 Page 20 of 24 PageID #: 1689




  found that the distinction supported the conclusion that Plaintiffs did not pay the interchange fee.

         In the November 26, 2014 Decision, the Court, relying on Visa U.S.A., Inc., observed that

  “[t]he markets for general purpose payment cards and for payment card network services are

  separate and distinct, and payment-card consumers are considered to participate only in the

  former.” (Nov. 26, 2014 Decision 6.) The Court went on to conclude that “[b]ecause the

  interchange fee runs between financial institutions within the card services market, consumers do

  not directly pay interchange fees and are not directly injured by their imposition.” (Id. at 7.) In

  this context, the Court’s reference to the “card services market” could just as well be a reference

  to the “card-acceptance services” supplied on one side of the two-sided platform but not the

  other. The Court further noted that Plaintiffs’ “contention that cardholders pay interchange fees

  directly is refuted by their own allegations about how transactions over these two networks

  occur.” (Id. at 7.)

         Similarly, in the February 24, 2016 Decision, the Court found that “based on the

  allegations, Plaintiffs recognize that there is a distinction between two markets: one for payment

  cards . . . , in which consumers participate by purchasing cards from issuing banks, and another

  for network services . . . , in which merchants purchase services to facilitate the use of those

  cards.” (Feb. 24, 2016 Decision 8–9 (emphasis added).) Again, the Court’s reference to the

  market for network services is essentially a reference to the “card-acceptance services” that, as

  Amex II makes clear, Plaintiffs do not purchase. The Court found that these allegations, together

  with Plaintiffs’ allegations that “the interchange fee is exchanged between financial institutions

  in the [network services market],” (id. at 9 (citing Compl. ¶ 48)), “directly contradicted” the

  allegation that “cardholders are the direct payors of interchange fees,” (id. at 10).




                                                   20
Case 1:14-cv-03529-MKB-JO Document 128 Filed 07/16/20 Page 21 of 24 PageID #: 1690




         The Court’s discussion of two separate markets for cards and network services, drawn

  from then-current Second Circuit law defining relevant markets in antitrust cases involving

  credit-card networks, no longer reflects the precise way in which courts view credit-card markets

  in antitrust cases. Undoubtedly, these decisions would be written differently today. But the

  outcome would be the same, because nothing about the structure of the transaction at issue has

  changed. The Court previously cited Visa U.S.A., Inc.’s distinction between the market for

  general purpose payment cards and the market for payment card network services to support its

  finding that, based on the structure of the transaction at issue, Plaintiffs did not directly pay the

  interchange fee, and the Court now points to Amex II’s distinction between card-payment

  services and card-acceptance services to support that same proposition.

         Significantly, in affirming this Court’s decisions and finding that Plaintiffs lacked

  standing under Illinois Brick, the Second Circuit did not at all discuss the separate markets for

  cards and network services. Instead, the Second Circuit focused exclusively on the structure of

  the transaction, which, “[c]ontrary to [P]laintiffs’ allegations, . . . demonstrates that cardholders

  do not directly pay interchange fees.” Salveson, F. App’x at 75. To illustrate its point, the

  Second Circuit provided the following example:

                 [W]hen a cardholder makes a $100 purchase, the merchant sends
                 notice of the charge to its acquiring bank, and the acquiring bank in
                 turn sends the information to the card issuer bank. If the charge is
                 approved, the issuer bank pays the acquiring bank for the $100
                 purchase, retaining a portion as an interchange fee. The issuer bills
                 the cardholder, who then is bound to pay the issuer according to the
                 terms of the card.

  Id. Thus, the Second Circuit reasoned, “[t]he cardholder has not directly paid the interchange

  fee, but rather has only paid the full price for the item or service it has purchased.” Id. Thus,

  even if the market framework set forth in Visa U.S.A., Inc. and later displaced by Amex II had



                                                    21
Case 1:14-cv-03529-MKB-JO Document 128 Filed 07/16/20 Page 22 of 24 PageID #: 1691




  been central to this Court’s reasoning, it played no role in the Second Circuit’s decision finding

  that Plaintiffs lacked standing under Illinois Brick.

          Plaintiffs contend that the inflated interchange fees come directly from the cardholders’

  accounts, and that cardholders directly pay the interchange fee. As the Court has previously

  found, this claim is contradicted by the structure of the transaction at issue, and it was this

  reasoning that drove both this Court and the Second Circuit to find that Plaintiffs were not direct

  purchasers under Illinois Brick. Because Amex II does nothing to disturb this reasoning,

  Plaintiffs still lack standing.

                              3.    Apple does not apply

          Plaintiffs argue that the Supreme Court’s decision in Apple compels the conclusion that

  Plaintiffs are direct purchasers under Illinois Brick. (Pls. Mem. 5.) In support, Plaintiffs argue

  that just as the iPhone user plaintiffs in Apple purchased apps directly from the alleged antitrust

  violator, Apple, a cardholder swiping her card purchases one transaction’s worth of card-

  payment services from the credit-card network. (Id. at 6 (first citing Apple, 139 S. Ct. at 1522;

  and then citing Amex II, 138 S. Ct. at 2286).) Plaintiffs further argue that just as the plaintiffs in

  Apple paid “‘the alleged overcharge directly to Apple,’ . . . the banks take the overcharge directly

  from the Cardholders’ accounts.” (Id. (first quoting Apple, 139 S. Ct. at 1522; and then citing

  Compl. 2:3–4, ¶¶ 104, 110, 120).) Plaintiffs argue that “there is no party between the cardholder

  and the credit-card banks — either on the sale of the transaction or on the payment of the




                                                    22
Case 1:14-cv-03529-MKB-JO Document 128 Filed 07/16/20 Page 23 of 24 PageID #: 1692




  overcharge,” and thus under Apple, the Court must find that Plaintiffs are direct purchasers under

  Illinois Brick. (Id. at 6–7.)

          As discussed at length above, Plaintiffs do not pay the interchange fee. Accordingly,

  Plaintiffs reliance on Apple is misplaced, and their attempt to analogize the facts in this case to

  the facts in Apple fails.

                    iii. Extraordinary circumstances do not warrant vacatur of the judgment
                         pursuant to Rule 60(b)

          Plaintiffs argue that there are “[e]xtraordinary circumstances” in this case that warrant

  vacatur of the judgment. (Pls. Mem. 7.) In support, Plaintiffs argue that due only to “a fluke in

  timing,” cardholders and merchants are now subject to inconsistent treatment despite being

  “equally injured” by Defendants’ alleged conduct, and that under Second Circuit precedent, this

  inconsistency constitutes an extraordinary circumstance warranting vacatur of the judgment. (Id.

  at 10.) In addition, Plaintiffs argue that the Supreme Court’s decision in Apple may also “be

  used to call into questions the [m]erchants’ standing to sue, . . . leav[ing] no plaintiff available to

  prosecute” Defendants’ alleged antitrust violations.4 (Id.)

          In response, Defendants argue that Plaintiffs have “fail[ed] to demonstrate any

  extraordinary circumstances here” because (1) “Amex II did not change the applicable decisional

  law,” (Defs. Opp’n 6); (2) “[Plaintiffs] and merchants are [not] similarly situated ‘victims’ of the




          4
              Plaintiffs contend that just as the app developers in Apple “received a smaller
  percentage of the price than they would have absent the monopoly,” but “paid nothing to Apple,”
  in this case, “the credit card merchant does not pay anything to the banks as compensation for the
  sale of the transaction . . . even if, like the app developers, the merchants received a smaller
  percentage than they would have in a competitive environment.” (Pls. Mem. 11.) Because the
  “overcharge . . . comes directly from [cardholders’] accounts,” Plaintiffs argue, they, like the
  plaintiffs in Apple, are not only direct purchasers, but if successful on their claims, would be
  “‘entitled to the full amount of the unlawful overcharge.’” (Id. (quoting Apple v. Pepper, --- U.S.
  ---, ---, 139 S. Ct. 1514, 1525 (2019)).)
                                                    23
Case 1:14-cv-03529-MKB-JO Document 128 Filed 07/16/20 Page 24 of 24 PageID #: 1693




  same tort,” because “[i]f interchange fees were inflated, the effect would be to benefit

  cardholders (who would receive better rewards offers and other benefits),” (id.); and (3) “there is

  no reason that the parties who actually pay the interchange fee alleged to be anticompetitive —

  cannot bring suit,” as “acquiring institutions have . . . in the past,” (id. at 10).

          As discussed above, although the Court finds that Amex II represents a change in the law,

  the Court finds that its prior reasoning, as well as the Second Circuit’s, in finding that Plaintiffs

  lack standing under Illinois Brick is undisturbed by Amex II. Because Plaintiffs still lack

  standing to sue under Section 4 of the Clayton Act, there is no basis for the Court to set aside its

  prior decisions. The Court therefore declines to address Plaintiffs’ additional arguments as to

  why there are extraordinary circumstances present warranting vacatur of the judgment.

    III. Conclusion

          For the foregoing reasons, the Court denies Plaintiffs’ motion to set aside the judgment.

  Dated: July 15, 2020
         Brooklyn, New York

                                                           SO ORDERED:


                                                                s/ MKB
                                                           MARGO K. BRODIE
                                                           United States District Judge




                                                     24
